Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 23 July 2022.
Claims 1-2, 4-5 are pending and found to be allowable.
Allowable Subject Matter
Claims 1-2, 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

101
Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of a concierge system.

103
The closest prior art is Choi KR 2013-0118669. 
Examine was not able to find art showing

a second transmission step s140 transmitting information from the information list that is selected by the client terminal 200 to the client terminal 200 through thea guide unit 140 connected to the client terminal 200 wherein the guide unit 140 provides a remote control screen interface to the client terminal 200 to guide the information selected by the client terminal 200, the remote control screen interface being executed by selecting the information from the information list, and

a third transmission step s150 transmitting a direct mail (DM) corresponding to the selected information through a DM processing unit 150 connected to the client terminal 200,

wherein in the third transmission step s150, the DM includes selected advertisement based on a prestored advertisement circulation rule r,

wherein the prestored advertisement circulation rule r includes:

a first rule rl exposing advertisements whose first divided value falls within a first ratio c10 in high rank, wherein the first divided value is determined by the way that an advertisement ranking based on the number of views by the client terminal 200 is divided by the total number of advertisements provided in the DM processing unit 150;

a second rule r2 exposing advertisements whose second divided value falls within a second ratio c20 in low rank, wherein the second divided value is determined by the way that an advertisement ranking based on the number of views by the client terminal 200 is divided by the total number of advertisements excluding the advertisement selected by the first rule, and

a third rule r3 exposing advertisements whose posting elapsed day d1 is smaller than a preset reference elapsed day dO among advertisements excluding the exposed advertisements by the first rule rl and second rule r2 and whose posting elapsed day 1 falls within a third ratio c10 among advertisements excluding the exposed advertisements by the first rule rl and second rule 12.

in combination with the other unamended limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681